
	
		I
		112th CONGRESS
		2d Session
		H. R. 5433
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on lightweight digital
		  camera lenses measuring approximately 10 mm or more.
	
	
		1.Lightweight digital camera
			 lenses measuring approximately 10 mm or more
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Lenses designed for digital cameras, the foregoing with a focal
						length measuring approximately 10 mm or more but not over 24 mm and weighing
						between 455 and 465 grams (provided for in subheading 9002.11.90)FreeNo
						changeNo changeOn or before 12/31/2014
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
